Case 1:17-cv-03827-SJ-SJB Document 70 Filed 03/14/19 Page 1 of 6 PageID #: 588



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
RICARDO BENITEZ,

                                       Plaintiff,

               -against-                                            ORDER
                                                                    17-CV-3827-SJ-SJB

RAUL LOPEZ,
FRANK LIBRETTO,
SERGEANT STAMM,
TINA GRILLO,
CITY OF NEW YORK,

                                        Defendants.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       Defendants have filed a motion to compel seeking two separate items—(1) an

order directing Plaintiff to sit for more than 7 hours of deposition testimony; and (2)

documents concerning litigation financing that Plaintiff received for this lawsuit and his

prior Court of Claims action. Both aspects of the motion are denied.

       With respect to the motion to obtain additional deposition time, the motion is

denied because it is premature. Without the deposition proceeding first, the Court has

no basis on the present record to conclude there exists good cause to permit more than 7

hours of questioning. See Fed. R. Civ. P. 30(d)(1); Margel v. E.G.L. Gem Lab Ltd., No.

04-CV-1514, 2008 WL 2224288, at *8 (S.D.N.Y. May 29, 2008) (“[F]actors relevant to

the determination of good cause would ordinarily include whether the time previously

afforded for the deposition was used efficiently and whether there are additional

relevant areas of inquiry. Since it does not appear that defendants can make the

appropriate showing with respect to either, their application to continue van
Case 1:17-cv-03827-SJ-SJB Document 70 Filed 03/14/19 Page 2 of 6 PageID #: 589



Schoonbeek’s deposition is denied.”). A renewed request may be made following the

completion of the deposition of Plaintiff.

       As to the litigation funding documents, Defendants fail to establish that such

discovery is “relevant to any party’s claims or defense.” Fed. R. Civ. P. 26(b)(1).

Defendants contend that they should be able to inquire about any financing “and the

motives behind it,” because it “goes directly to plaintiff’s credibility and is grounds for

impeachment at trial.” (Mot. to Compel dated Mar. 1, 2019, Dkt. No. 67 (“Mot.”) at 2).

These claims are without merit. Defendants do not explain how any litigation funding

impacts Plaintiff’s credibility or how it could be used to impeach his trial testimony.

       In this case, the financial backing of a litigation funder is as irrelevant to

credibility as the Plaintiff’s personal financial wealth, credit history, or indebtedness.

That a person has received litigation funding does not assist the factfinder in

determining whether or not the witness is telling the truth. Furthermore, “[w]hether

plaintiff is funding this litigation through savings, insurance proceeds, a kickstarter

campaign, or contributions from the union is not relevant to any claim or defense at

issue.” Yousefi v. Delta Elec. Motors, Inc., No. 13-CV-1632, 2015 WL 11217257, at *2

(W.D. Wash. May 11, 2015); cf. Brown v. Walter, 62 F.2d 798, 800 (2d Cir. 1933)

(“While it is quite true that there are jurisdictions which allow the inquiry, we cannot

agree. There can be no rational excuse, except the flimsy one that a man is more likely

to be careless if insured. That is at most the merest guess, much more than outweighed

by the probability that the real issues will be obscured.”). No amount of this evidence

would be probative of Plaintiff’s credibility or the merits of his claims in this civil rights

lawsuit.




                                               2
Case 1:17-cv-03827-SJ-SJB Document 70 Filed 03/14/19 Page 3 of 6 PageID #: 590



       To the extent that Defendants demonstrate Plaintiff may have been untruthful in

communications with a litigation funder—and there is no proffer of the same—that

could potentially impugn his credibility. But at this point in the case, there has been no

such demonstration, and any such contention is just speculation, which does not justify

discovery. E.g., VHT, Inc. v. Zillow Grp., Inc, No. 15-CV-1096, 2016 WL 7077235, at *1

(W.D. Wash. Sept. 8, 2016) (“Although Zillow poses several imaginable hypotheticals in

which VHT’s litigation funding scenario becomes relevant, the dearth of evidence on the

record supporting Zillow’s position renders that information negligibly relevant,

minimally important in resolving the issues, and unduly burdensome.”). Similarly, if

the litigation funder were a party to the case, then its financial interest in the case could

shade its credibility when the funder attempted to testify. Cf. Kaplan v. S.A.C. Capital

Advisors, L.P., No. 12-CV-9350, 2015 WL 5730101, at *2 (S.D.N.Y. Sept. 10, 2015)

(“Courts have found that indemnification agreements between co-defendants, including

agreements regarding the payment of defense fees and costs, are relevant

to credibility issues and a proper subject of discovery.”) (emphasis added). But it is not

a party to this case.

       Aside from credibility, Defendants also argue that litigation funding documents

are required to discern the motives for Plaintiff’s suit and for the litigation funding.

That again is not relevant to a claim or defense in the case or credibility. See Mackenzie

Architects, P.C. v. VLG Real Estates Developers, LLC, No. 15-CV-1105, 2017 WL

4898743, at *3 (N.D.N.Y. Mar. 3, 2017) (“The Court will not allow this . . . case to now

travel down an unfruitful path in pursuit of ‘litigation motivation.’ Accordingly,

Defendants’ discovery request for retainer agreements and litigation funding is denied.”)

(emphasis omitted). Defendants’ argument that they are entitled to understand the


                                              3
Case 1:17-cv-03827-SJ-SJB Document 70 Filed 03/14/19 Page 4 of 6 PageID #: 591



litigation funder’s “ability to intervene” and “dictate the legal strategies or settlement

decisions” is just a series of conclusory and irrelevant assertions. (See M0t. at 2). A

defendant is not entitled to learn any of these things in any case, absent some special

need or showing. One party to litigation is not entitled—absent some contractual or

other relationship like an indemnification agreement—to know why the adverse party

chooses to make certain strategic decisions in a case or avoid settlement.1 Many such

considerations are privileged; and if they are not, they are irrelevant and outside the

scope of what a party needs to defend or prosecute its case. If a court were to accept

Defendants’ premise, all defendants would be permitted to conduct discovery of all

individuals who have spoken to the plaintiff to ask them if they counseled plaintiff to

reject a settlement offer or if plaintiff ever expressed doubts or uncertainties in his case.

Those matters certainly involve the case; they are, after all, discussions about the matter

at hand. That, however, does not make them discoverable. “[T]he discovery rules . . .

were never intended to be an excursion ticket to an unlimited exploration of every

conceivable matter that captures an attorney’s interest.” Miller UK Ltd. v. Caterpillar,

Inc., 17 F. Supp. 3d 711, 721 (N.D. Ill. 2014). No reasonable understanding of Rule 26

would permit discovery of the minimally probative information Defendants seek.

       Defendants’ only authority for seeking the documents—including all

communications—between Plaintiff and his litigation funder is a single handwritten

entry from Creighton v. City of New York. (See No. 12-CV-7454 (“Creighton”), Order

dated Jan. 23, 2017 (S.D.N.Y), Dkt. No. 246 (“Creighton Order”)). “[T]he fact that a

particular case found a funding agreement relevant and discoverable is the beginning


       The considerations cited by Defendants could be relevant to determining the
       1

adequacy of proposed counsel in a class action. This, of course, is not a class action.

                                              4
Case 1:17-cv-03827-SJ-SJB Document 70 Filed 03/14/19 Page 5 of 6 PageID #: 592



and not the end of analysis. Since what might make a species of documents relevant in

one case does not necessarily make it relevant in all others, it is ‘inappropriate for courts

to be guided by past judicial evaluations of the relevance of seemingly similar evidence.’”

Miller UK Ltd., 17 F. Supp. 3d at 722 (quoting 1A Wigmore on Evidence, § 37.3 at 1040

(Tillers Rev. 1983)). Defendants ignore the relevant context of Creighton and

mischaracterize its import. To be sure, the Court there ruled that the plaintiff had to

turn over documents related to litigation funding because they “potentially bear on his

credibility.” (Creighton Order). But there was a reason for that. The plaintiff had

allegedly taken monies from the litigation financing company to pay Fawaz Tareb, a

witness in the civil case, and those payments were the subject of a separate criminal

proceeding. (See Creighton, Letter dated Jan. 12, 2017, Dkt. No. 237, at 2). There is no

similarity to the present case—there is no allegation, let alone evidence, that monies

from litigation funders were funneled to witnesses as payoffs or that there was some

impropriety in the litigation financing. To seek those documents in the hope that

similar evidence would materialize in this case is not permissible; such discovery was

permitted in Creighton because the parallel criminal case had revealed the relevance

and the misuse of the litigation financing. And Creighton does not stand for anything

like what Defendants believe—a view that litigation financing documents are generally

probative of a plaintiff’s credibility.2 No case cited by Defendants stands for such a

proposition. Nor has this Court been able to find such a ruling.


       2 Defendants contend that Plaintiff’s resistance to the discovery is “absurd”
because they are entitled to know what representations Plaintiff made to litigation
financers about the case. Plaintiff has already stated that he made no such
representation. (Resp. to Mot. dated Mar. 3, 2019, Dkt. No. 69 (“Pl.’s Resp.”) at 1
(“Plaintiff has personally made no factual statements or representations to the litigation
funding company about his case, just expressions of assent to the terms of the financial

                                              5
Case 1:17-cv-03827-SJ-SJB Document 70 Filed 03/14/19 Page 6 of 6 PageID #: 593



      The motion to compel is denied.

                                                SO ORDERED.

                                                /s/ Sanket J. Bulsara March 14, 2019
                                                SANKET J. BULSARA
                                                United States Magistrate Judge

Brooklyn, New York




agreement.”)). Defendants intend to depose Plaintiff; they can inquire if that statement
is in fact correct. Any other discovery into this issue, for the reasons stated, is beyond
the scope of Rule 26(b)(1) and is not permitted. See Sedona Corp. v. Open Sols., Inc.,
249 F.R.D. 19, 25 (D. Conn. 2008) (“The defendant argues that the requested
information is relevant insofar as the plaintiff may have made representations regarding
the allegations and the claims and defenses involved in the litigation during its
discussions relating to the financing thereof. The defendant, however, offers no factual
basis for speculating that such representations were made. Further, the plaintiff’s
chairman submitted in an affidavit that he did not receive any information with regard
to the specifics of the litigation through the financing discussions, primarily because he
was familiar with the litigation as chairman. The defendant has therefore failed to
establish the relevancy of information regarding the plaintiff’s litigation costs or
financing.”) (citations omitted).

                                            6
